                                           Case 3:20-cv-03510-JCS Document 16 Filed 05/12/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PETER TODD WILLIAMS,                               Case No. 20-cv-03510-JCS
                                                                                            Filed Under Seal
                                                        Plaintiff,
                                   8
                                                                                            ORDER MAINTAINING SEAL
                                                 v.
                                   9
                                                                                            ORDER TO SHOW CAUSE WHY
                                  10     LAWRENCE LIVERMORE NATIONAL                        CLAIM SHOULD NOT BE DISMISSED
                                         SECURITY, LLC, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Peter Todd Williams, pro se, filed this action under the False Claims Act (“FCA”) against

                                  14   his former employer Lawyer Livermore National Security, LLC, among other defendants. The

                                  15   Court previously determined that it was unclear whether Williams sought to assert an FCA

                                  16   “violation” claim on behalf of the United States, which would require him to retain counsel, or

                                  17   only an FCA “retaliation” claim on his own behalf, which he could pursue pro se. Order to Serve

                                  18   the United States (dkt. 4). The Court ordered service on the United States so that it could elect

                                  19   whether to intervene as to the potential “violation” claim, id. and later granted an extension of time

                                  20   for the United States to make its decision, dkt. 11. The Court also invited the United States to

                                  21   “file a statement addressing whether any other government interest requires Williams’s

                                  22   complaint—which concerns nuclear weapons research—to remain under seal.” Order to Serve the

                                  23   United States at 2.

                                  24          The United States has now elected not to intervene, but citing a Department of Energy

                                  25   policy regarding potentially classified information in the public domain, “has no comment on the

                                  26   classification status or technical accuracy of any of the allegations in the complaint.” See dkt. 14

                                  27   at 2. Despite declining to address whether any information in the complaint is classified, “the

                                  28   United States respectfully requests that the Court (1) maintain the seal over the complaint and
                                           Case 3:20-cv-03510-JCS Document 16 Filed 05/12/21 Page 2 of 3




                                   1   (2) order the Plaintiff to file, within two weeks of the Court’s Order, a redacted version of the

                                   2   complaint with Section VIII, Factual Background, Paragraphs 19-55, redacted,” after which the

                                   3   United States will “seek an order unsealing the redacted version of the Complaint, as well as

                                   4   certain other papers filed in this action.” Id. Williams filed a response opposing that suggestion

                                   5   and seeking to unseal his complaint in the entirety, based on his assertion that he has never had

                                   6   access to classified information. See dkt. 15.

                                   7           The Court declines to resolve these issues of redaction and sealing until the scope of the

                                   8   case has been clarified. In an abundance of caution, the docket will remain under seal in its

                                   9   entirety pending further order of the Court.

                                  10           As noted previously, Williams cannot proceed without counsel as a relator for an FCA qui

                                  11   tam “violation” claim. Order to Serve the United States at 1 (citing Stoner v. Santa Clara Cty.

                                  12   Office of Educ., 502 F.3d 1116, 1127 (9th Cir. 2007)). Williams’s complaint is ambiguous as to
Northern District of California
 United States District Court




                                  13   whether he intends to assert such a claim:

                                  14                  His complaint cites the provision of the statute defining a violation of
                                                      its prohibition against false claims as the “pertinent part,” and seeks
                                  15                  treble damages, which are available only for a violation claim brought
                                                      on behalf of the United States. See Compl. (dkt. 1) ¶¶ 18, 80; compare
                                  16                  31 U.S.C. § 3729(a)(1) (providing for treble damages for government
                                                      losses) with 31 U.S.C. § 3730(h)(2) (providing for relief including “2
                                  17                  times the amount of back pay” on a retaliation claim). On the other
                                                      hand, Williams asserts that Defendants acted “in violation of the
                                  18                  antiretaliation provisions of the FCA,” and the damages that he seeks
                                                      to treble are his own losses due to unemployment rather than any harm
                                  19                  to the United States. See Compl. ¶¶ 78, 80.
                                  20   Id. at 2.

                                  21           Williams is therefore ORDERED, no later than June 9, 2021, to do one of the following:

                                  22   (1) appear through counsel; (2) file an amended complaint that clearly does not include a qui tam

                                  23   claim for violation of the FCA’s substantive provisions (as opposed to a claim for retaliation,

                                  24   which Williams may pursue pro se); or (3) file a response to this order arguing why Williams

                                  25   should be permitted to proceed on his present complaint. If Williams takes no action by that date,

                                  26   or if his response is insufficient to allow him to proceed, the case will be reassigned to a United

                                  27   States district judge with a recommendation to dismiss Williams’s complaint to the extent that it

                                  28   asserts a qui tam claim for violation of the FCA.
                                                                                           2
                                          Case 3:20-cv-03510-JCS Document 16 Filed 05/12/21 Page 3 of 3




                                   1          The parties need not address the issue of sealing further until the question of whether

                                   2   Williams can pursue the claim or claims he is asserting is resolved. Williams shall not serve his

                                   3   complaint on Defendants pending further order of the Court.

                                   4           This order shall be filed under seal and remain under seal unless and until the case as a

                                   5   whole is unsealed. The Clerk is instructed to serve this order on Williams and AUSA Michelle Lo

                                   6   via email, and on Williams by mail.

                                   7          IT IS SO ORDERED.

                                   8   Dated: May 12, 2020

                                   9                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  10                                                   Chief Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
